                     Case 4:20-cr-01225-RM-DTF Document 1 Filed 02/21/20 Page 1 of 1




                                                  CRIMINAL COMPLAINT
                                                                                 DISTRICT .of ARIZONA
                 United States District Court
                        United States of America                                 DOCKETNO.

                                    v.
                       Jose Hernandez-Hernandez
                                                                                MAGISTRATE'S CASE NO.               l\l1   J
                      YOB: 1996; Citizen of Guatemala                                    2Q=Q57 9 8 Iii                        -

                                                   -
                         Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(l)

    COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 20, 2020, at or near Cowlic, in the District of Arizona, Jose Hernandez-Hernandez, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Phoenix, Arizona on June 8, 2018, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(l), a
felony.


BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:


Jose Hernandez-Hernandez is a citizen of Guatemala. On June 8, 2018, Jose Hernandez-Hernandez was lawfully
denied admission, excluded, deported and removed from the United States through Phoenix, Arizona. On February
20, 2020, agents found Jose Hernandez-Hernandez in the United States at or near Cowlic, Arizona, without the
proper immigration documents. Jose Hernandez-Hernandez did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.




MATERIAL WITNESSES IN RELATION TO THE CHARGE:


DETENTION REQUESTED                                                               ,._._.,A~ OF COMPLAINANT (official title)
    Being duly sworn, I declare that the foregoing is
    true and correct to the best of my knowledge.
                                                                                       --7?~
                                                                              OFFICIAL TITLE
AC2/drh
AUTHORIZ DAU A ls/Ash y
                                                                              Border Patrol Agent


                                                                              DATE
                                                                              February 21, 2020
1
>See
